Case 19-16788-elf         Doc 39      Filed 03/19/21 Entered 03/19/21 13:40:48                Desc Main
                                      Document      Page 1 of 3


                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                                Bankruptcy No. 19-16788-elf

 HEATHER N. LIGHTLE, and                               Chapter 13
 THOMAS J. LIGHTLE,
         Debtors,                                      Document No.

 TOYOTA MOTOR CREDIT CORPORATION,

               Movant,

          v.

 HEATHER N. LIGHTLE,
 THOMAS J. LIGHTLE, and
 WILLIAM C. MILLER, Trustee,

                 Respondents.


                         MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          AND NOW, comes Movant, Toyota Motor Credit Corporation, by and through its undersigned

counsel, Bernstein-Burkley, P.C., and files this Motion for Relief from the Automatic Stay (the

“Motion”), representing as follows:

                                              THE PARTIES

          1.     Respondents, Thomas J Lightle and Heather N Lightle, (“Debtors”), are adult individuals

with a place of residence located at 1314 7th Avenue, Swarthmore, PA 19081.

          2.     William C. Miller, is the duly appointed Chapter 13 Trustee and is currently acting in

such capacity.

                                      JURISDICTION AND VENUE

          3.     This matter is a core proceeding and this Court has jurisdiction pursuant to 28 U.S.C. §

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Movant seeks relief pursuant to 11

U.S.C. § 362(d) and FRBP 4001 and 9014.
Case 19-16788-elf         Doc 39     Filed 03/19/21 Entered 03/19/21 13:40:48                 Desc Main
                                     Document      Page 2 of 3


                                          FACTUAL BACKGROUND

        4.      On or about October 30, 2019, Debtors filed a voluntary petition for relief pursuant to

Chapter 13 of the Bankruptcy Code.

        5.      On or about June 9, 2018, Debtors purchased a 2018 Toyota Highlander, VIN#

5TDJZRFH9JS541087, pursuant to a Retail Installment Contract (the “Contract”) with the Movant, a true

and correct copy of which is attached hereto as Exhibit A.

        6.      Movant has a secured interest in the 2018 Toyota Highlander, VIN#

5TDJZRFH9JS541087, as evidenced by the Certificate of Title attached hereto as Exhibit B.

        7.      The Contract requires monthly payments of $705.33, which amounts are due on or before

the 24th of each month.

        8.      As of the date of this Motion, Debtors are in default of their payment obligations to

Movant in the amount of $2,115.99. Debtor(s) is currently due for the payment due on December 24,

2020.

        9.      Debtors’ Chapter 13 Plan states that the Debtors will make post-petition payments

through the Plan.

        10.     The gross balance due on the Contract is $28,548.19.

        11.     The N.A.D.A value for the 2018 Toyota Highlander, VIN# 5TDJZRFH9JS541087 is

$30,075.00. A true and correct copy of a printout showing that value is attached hereto as Exhibit C.

Although there appears to be some equity, the Debtors are still responsible for making monthly payments

to Movant.

        12.     Movant is entitled to relief from the automatic stay for cause, including the lack of

adequate protection, because Debtors have failed to make post-petition payments to Movant. 11 U.S.C.

§362(d)(1).
Case 19-16788-elf        Doc 39      Filed 03/19/21 Entered 03/19/21 13:40:48                Desc Main
                                     Document      Page 3 of 3


        WHEREFORE, Movant, Toyota Motor Credit Corporation, respectfully requests that this

Honorable Court enter an Order, pursuant to 11 U.S.C. § 362(d), granting Movant relief from stay with

respect to the 2018 Toyota Highlander, VIN# 5TDJZRFH9JS541087.


                                                         Respectfully submitted,

                                                         BERNSTEIN-BURKLEY, P.C.


                                                         By: /s/ Keri P. Ebeck
                                                         Keri P. Ebeck, Esq.
                                                         PA I.D. # 91298
                                                         kebeck@bernsteinlaw.com
                                                         707 Grant Street
                                                         Suite 2200, Gulf Tower
                                                         Pittsburgh, PA 15219
                                                         Phone (412) 456-8112
                                                         Fax: (412) 456-8135

                                                         Counsel for Toyota Motor Credit Corporation
Dated: March 19, 2021
